This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 CATALINA PADILLA,

 3          Plaintiff-Appellant,

 4 v.                                                                                     No. 33,776

 5 BERNALILLO COUNTY SHERIFF’S
 6 DEPARTMENT and COUNTY OF
 7 BERNALILLO,

 8          Defendants-Appellees.

 9 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
10 Beatrice J. Brickhouse, District Judge

11 Whitener Law Firm, P.A.
12 Thomas M. Allison
13 Albuquerque, NM

14 for Appellant

15 Briones Business Law Consulting, P.C.
16 Thomas R. Briones
17 Albuquerque, NM

18 for Appellee


19                                 MEMORANDUM OPINION
1 SUTIN, Judge.

2   {1}   Summary dismissal was proposed for the reasons stated in the notice of

3 proposed summary disposition. No memorandum opposing summary dismissal has

4 been filed and the time for doing so has expired.

5   {2}   DISMISSED.

6   {3}   IT IS SO ORDERED.


7                                        __________________________________
8                                        JONATHAN B. SUTIN, Judge

9 WE CONCUR:


10 _______________________________
11 TIMOTHY L. GARCIA, Judge


12 _______________________________
13 J. MILES HANISEE, Judge




                                           2